Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 1 of 62




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 4
   Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 2 of 62

                                                                      Page 1
               UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLUMBIA
   ---------------------------------X
                                    )
   CHRISTIAN W. SANDVIG, et al.,    )
                                    )
                   Plaintiffs,      )
                                    ) Case No.
   v.                               )
                                    ) 1:16-cv-1368(JBD)
   JEFFERSON B. SESSIONS, III, in   )
   his official capacity as         )
   Attorney General of the United   )
   States,                          )
                                    )
                   Defendant.       )
                                    )
   ---------------------------------X




    30(b)(6) Deposition of the UNITED STATES DEPARTMENT
       OF JUSTICE, By And Through Its Representative,
   JOHN T. LYNCH, JR., And In His Individual Capacity
                       Washington, D.C.
               Friday, October 26, 2018 - 9:07 a.m.




Reported by:
Cindy L. Sebo, RMR, CRR, RPR, CSR,
Job no: 23337


               TransPerfect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 3 of 62

                                                                         Page 26
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. BHANDARI:
 3          Q.       So this is the statement of
 4   Sujit Raman, Associate Deputy Attorney General,
 5   Department of Justice, before the Subcommittee on
 6   Crime and Terrorism, Committee on the Judiciary of
 7   the United States Senate, presented on
 8   August 21st, 2018.
 9                   Is that correct?
10          A.       That's correct.
11          Q.       Are you familiar with this document?
12          A.       I am.
13          Q.       And please take the time to review it,
14   but I'm going to specifically ask you to look at
15   Page 6.      And on Page 6, if you could look at the
16   paragraph beginning with, The CLOUD Act.
17                   Do you see that?
18          A.       I do see that paragraph.
19          Q.       And I'm going to read a sentence from
20   within that paragraph, which says, The CFAA is the
21   primary Federal law against hacking.           It protects
22   the public against criminals who intrude into
23   computers to steal information, install malicious
24   software and delete files.         It was also intended
25   to criminalize malicious conduct by insiders who


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 4 of 62

                                                                         Page 27
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   abuse their right to access to computer systems
 3   and networks to commit online crime -- sorry.
 4   That last sentence should be, It was also intended
 5   to criminalize malicious conduct by insiders who
 6   abuse their right of access to computer systems
 7   and networks to commit online crime.
 8                   Did I read that correctly?
 9          A.       You did.
10          Q.       Is this an accurate statement of the
11   Department of Justice's position on what the CFAA
12   is intended to criminalize?
13                   MR. SCHWEI:     Objection: that goes
14          outside the area of inquiry.          The purpose
15          of the CFAA is not one of the areas.
16                   MS. BHANDARI:     Well, one of the
17          areas of inquiry is the Government's
18          interests in prosecutions under
19          Section 1030(a)(2)(C).
20                   So I'm inquiring whether this is a
21          statement of the Department of Justice's
22          interests in the CFAA, including
23          Section 1030(a)(2)(C).
24                   MR. SCHWEI:     He can answer.     But
25          the objection stands.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 5 of 62

                                                                         Page 28
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. BHANDARI:
 3          Q.       Okay.   Please answer.
 4          A.       This is a statement of our interests.
 5                   I would not necessarily say that it is
 6   the -- a comprehensive statement of all of our
 7   interests in -- in enforcing the CFAA, but it's a
 8   general -- it is a good general statement of our
 9   purposes in -- in enforcing the Computer Fraud and
10   Abuse Act.
11          Q.       I want to ask you about
12   Section 1030(a)(2)(C) specifically.
13                   Are there other interests, other than
14   those listed here, that the Department of Justice
15   has in enforcing Section 1030(a)(2)(C)?
16                   MR. SCHWEI:    Objection: vague.
17          There's no -- you're asking him to
18          catalog the full range of possible
19          conduct that could possibly fall within
20          1030(a)(2)(C).
21                   I don't think he should be expected
22          to -- to catalog every conceivable
23          interest.
24   BY MS. BHANDARI:
25          Q.       You can answer the question.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 6 of 62

                                                                         Page 29
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2          A.       The -- in our interrogatories, we
 3   stated -- my understanding is that we stated
 4   several interests that were protected by
 5   1030(a)(2)(C), both in our original and
 6   supplemental responses to the interrogatories,
 7   particularly Interrogatory 6 and 7.
 8                   MS. BHANDARI:      Okay.   So I will
 9          enter those interrogatory responses as
10          Exhibit 3 since we are looking at them.
11                             -    -   -
12                   (Deposition Exhibit Number 3,
13                    Defendant's Supplemental Objection
14                    and Response to Plaintiffs'
15                    Interrogatory Number 6 and 7,
16                    marked for identification, as of
17                    this date.)
18                             -    -   -
19                   MS. BHANDARI:      For the record,
20          Exhibit 3 is Defendant's Supplemental
21          Objection and Response to Plaintiffs'
22          Interrogatory Number 6 and 7.
23   BY MS. BHANDARI:
24          Q.       And if you could turn to Page 3 --
25   first of all, are you familiar with this document?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 7 of 62

                                                                         Page 30
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2          A.       I am.
 3          Q.       Page 3 and 4 have a list of six -- six
 4   paragraphs that describe the interests of the
 5   Department of Justice in enforcing
 6   Section 1030(a)(2)(C); is that correct?
 7                   MR. SCHWEI:    Objection:
 8          mischaracterizing the interrogatory.
 9   BY MS. BHANDARI:
10          Q.       Could you please describe what these
11   six enumerated paragraphs in the
12   Defendant's response to Interrogatory Number 6
13   describe?
14          A.       Per the interrogatory, it is a list of
15   interests -- non -- nonexclusive list of interests
16   that are covered by the Computer Fraud and Abuse
17   Act.
18          Q.       When you say "nonexclusive," what
19   other interests are there that Department of
20   Justice has?
21          A.       I am simply saying that it says the
22   Department's interests include the following.
23   I'm -- so I was -- I'm just stating that these are
24   six and, as per our interrogatory response, there
25   may be others.      And these were the six that we


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 8 of 62

                                                                         Page 31
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   listed.
 3          Q.       Okay.   So is it your statement that
 4   you cannot provide an exclusive list of interests
 5   that the Department of Justice might have in
 6   enforcing Section 1030(a)(2)(C)?
 7                   MR. SCHWEI:    Objection: again,
 8          mischaracterizing the interrogatory.
 9   BY MS. BHANDARI:
10          Q.       Well, the -- you can answer the
11   question.
12          A.       This is a list, I think, of our
13   primary interests in this -- in enforcing the
14   Computer Fraud and Abuse Act.          I'm simply
15   remaining within the interrogatory by noting that
16   it's a nonexclusive -- that it's non -- it's a
17   nonexclusive list.
18          Q.       Okay.   Are there other interests that
19   have not been listed in response to this
20   interrogatory that you can think of that the
21   Department of Justice has in enforcing
22   Section 1030(a)(2)(C)?
23                   MR. SCHWEI:    Objection.     Again,
24          that's mischaracterizing the nature of
25          the interrogatory, what is called for in


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
      Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 9 of 62

                                                                         Page 32
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2          the response.
 3   BY MS. BHANDARI:
 4          Q.       You can answer the question, if there
 5   are other interests that you can think of that the
 6   Department of Justice has in enforcing
 7   Section 1030(a)(2)(C).
 8                   MR. SCHWEI:     Objection: vague.
 9                   Are we talking about the full
10          interrogatory response or just the list
11          of six?
12                   MS. BHANDARI:     I'm not asking about
13          the interrogatory response.          I'm asking
14          if the witness can think of other
15          interests that the Department of Justice
16          has in enforcing Section 1030(a)(2)(C).
17                   MR. SCHWEI:     Objection: vague as to
18          what "other" is.
19   BY MS. BHANDARI:
20          Q.       You can answer the question.
21          A.       I can't think of specific things that
22   would not be in some way covered by one of these
23   topics, but -- at this moment.
24          Q.       I want to look at the testimony of
25   Sujit Raman.      That's Exhibit 2.      And at Page 7,


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 10 of 62

                                                                         Page 38
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   "exceeds authorized access" prong in the CFAA to
 3   makes relatively trivial conduct a Federal crime?
 4                  MR. SCHWEI:    Objection:
 5         mischaracterizes the paragraph.
 6   BY MS. BHANDARI:
 7         Q.       You can answer.
 8         A.       It is not a statement relating to the
 9   scope of the crime.      It is a statement regarding
10   our interests in prosecution of those -- of
11   certain sorts of Computer Fraud and Abuse
12   Act violations.
13         Q.       Does the Department of Justice have
14   any interest in prosecuting -- I quote --
15   Relatively trivial conduct, under the CFAA?
16                  MR. SCHWEI:    Objection: calls for
17         speculation.
18   BY MS. BHANDARI:
19         Q.       You can answer the question.
20         A.       I would just point to -- to the
21   statement, The Department of Justice has no
22   interest in prosecuting harmless violations of use
23   violations [sic] like these.
24         Q.       Okay.   And is that an accurate
25   statement of the Department of Justice's position?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 11 of 62

                                                                         Page 39
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       It is -- the statement is the
 3   statement of the Department of Justice, and it is
 4   an accurate position -- it is an accurate
 5   description of our interests in prosecuting
 6   harmless violations of use restrictions.
 7         Q.       Can you describe harmless violations
 8   of use restrictions?
 9                  MR. SCHWEI:     Objection.     This goes
10         beyond the scope of the areas of inquiry
11         which asks about interests in terms of
12         service violations relating to --
13         relating to false or misleading
14         information or in creation of fictitious
15         user accounts, not cataloging all
16         possible interests in various types of
17         terms of service.
18                  MS. BHANDARI:     I think that since
19         the Plaintiffs claim that their terms of
20         service violations are harmless or
21         trivial, it's within the areas of inquiry
22         to ask what the Department of Justice
23         considers harmless or trivial violations
24         of use restrictions or Web site terms of
25         service.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 12 of 62

                                                                         Page 40
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  I will read back my question.
 3   BY MS. BHANDARI:
 4         Q.       Can you describe harmless violations
 5   of use restrictions?
 6         A.       I am not able to catalog all harmless
 7   violations of use restrictions.          One was obviously
 8   given in the testimony that you read to me.             But
 9   as a general matter, terms of use restrictions are
10   ones that do not necessarily have a connection to
11   access restrictions.       They're, instead, providing
12   rules about how the computer may be used, as
13   opposed to information that could be accessed on
14   the computer.
15                  And, second, as stated in the -- as
16   the example shows, the relative loss to the
17   employer is minimal.       There's perhaps some loss of
18   employee time or, you know, use of resources, but,
19   in general, the employer doesn't suffer a mon -- a
20   significant monetary loss.        And so things like
21   check baseball scores or perhaps checking employee
22   e-mail or personal e-mail at -- during a lunch
23   break, there are maybe situations in which those
24   are prohibited activities, and there may be very
25   good reasons behind them.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 13 of 62

                                                                         Page 41
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2                 For example, I think the situation in
 3   which maybe a Department of Justice employee or a
 4   employee in a white-collar business, you know,
 5   checks baseball scores from their terminal might
 6   be considered relatively harmless.          If, for some
 7   reason, a nuclear power plant employee were to
 8   undertake the same activity from a nuclear control
 9   terminal, that would probably be a much more
10   serious -- that would be probably a much more
11   serious restriction.       And, in general, employment
12   agreements and the -- the -- the enforcement of
13   such reflect the differences in those -- in those
14   situations.
15                 So it's hard for me to say there is a
16   strict rule about baseball scores that would apply
17   in every employment context or every use context;
18   but, in general, there is a -- the Department has
19   stated that it -- that where it's sort of
20   incidental use, the use does not place the
21   employer's computer systems or networks into
22   significant jeopardy and it's a overall minimal
23   loss to the -- or the minimal imposition on the
24   employer, that those are not the kinds of things
25   that the Department is going to be concerned


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 14 of 62

                                                                         Page 42
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2   about.
 3            Q.       So sticking with the baseball scores
 4   example that you've been discussing and that's
 5   mentioned in the testimony of Sujit Raman, when
 6   the Department of Justice considers harmless
 7   violations of use restrictions, there may be some
 8   minimal loss to the employer included in that; is
 9   that correct?
10                     MR. SCHWEI:     Objection:
11            hypothetical; calls for speculation.
12   BY MS. BHANDARI:
13            Q.       So when you were describing minimal
14   loss to the employer, can you describe the types
15   of minimal loss that you were discussing?
16            A.       And this is -- this is, again, an
17   interest -- I'm speaking of our interests, not a
18   statement of the law, just to preface that --
19            Q.       I understand.
20            A.       -- my -- my -- my -- yes, if there is
21   a -- if the employer does not suffer significant
22   monetary loss or significant loss in time or have
23   their systems placed in significant risk of being
24   breached as a result of the conduct, first of all,
25   the Department probably isn't going to hear about


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 15 of 62

                                                                         Page 43
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   it because that is usually handled internally by
 3   the organization; and, second, if we did learn of
 4   it, it would be unlikely that we would prioritize
 5   that type of prosecution.
 6         Q.       And why is that?      If an employer came
 7   to you with a complaint about this type of minimal
 8   loss that you're describing, why would the
 9   Department not prioritize prosecuting that?
10         A.       Because we have limited resources and
11   we want to focus those resources on circumstances
12   where there is a significant loss to the victim or
13   where there is an important deterrence value from
14   the prosecution; you know, for example, in the
15   insider -- the insider prosecutions where an
16   insider, for example, disclosed or harmed their
17   employer's computer system through intentional
18   conduct or intentional access to information that
19   they were not authorized to access.
20         Q.       I want to ask about some language
21   later down in the same page, Page 7 of Exhibit 2.
22                  In the following paragraph, it says,
23   Over the last several years, numerous Department
24   of Justice officials have called on Congress to
25   address this issue in a manner that would maintain


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 16 of 62

                                                                         Page 45
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       I am not going to be able to catalog
 3   all possible violations, but Web sites often have
 4   a number of rules in their terms of service about
 5   how the -- the -- the site can be -- or can or
 6   should be accessed.      Some are -- some of them are
 7   actual access restrictions that state you can't
 8   access the system except if you are in a
 9   particular category; for example, unless you are a
10   paying customer, you're not allowed to access --
11   access the Web site.
12                  Relatively trivial violations might
13   include nonaccess restrictions; for example, a
14   Web site might have a -- a term of service that
15   says you must be civil and polite in your
16   discourse on this -- on this Web site, but that's
17   not in the access violation, but it may be a
18   violation of the terms of use if somebody is, in
19   the opinion of the Web site owner, not
20   sufficiently polite.
21                  That would probably be not -- that
22   would be probably -- that would be an example of a
23   relatively trivial violation of a terms of use of
24   the -- of that particular Web site.
25         Q.       If a Web site has a term of service


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 17 of 62

                                                                         Page 46
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   that says you can't provide any false information
 3   on the Web site, is that a relatively trivial
 4   violation?
 5                  MR. SCHWEI:     Objection:
 6         hypothetical; and vague.
 7                  MS. BHANDARI:     The question about
 8         whether terms of service prohibiting
 9         false information is trivial or not is at
10         the heart of the Government's interests
11         in prosecuting such violations.
12   BY MS. BHANDARI:
13         Q.       So you can answer the question.
14         A.       The answer to the question
15   specifically with regard to false information is
16   going to depend on the type of Web site and the --
17   and the terms of use of a particular Web site.
18                  Some Web sites that have very
19   relatively lax restrictions on providing false
20   information, perhaps dating Web sites or Twitter,
21   in some cases might be; I think those would be
22   considered to be in the more trivial category.
23                  You may have other Web sites, for
24   example, Web sites for which you are interacting
25   with a bank and the bank has to know your customer


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 18 of 62

                                                                         Page 48
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2   for -- for false information to be placed on them
 3   and different expectations by the public for which
 4   false information might be presented.
 5                 I think both the Department and, in
 6   some cases, courts have recognized that there
 7   are -- that, for example, on a dating Web site,
 8   somebody might not be 100 percent truthful about
 9   facts about themselves.       In some -- I think in
10   most cases, those would be considered harmless.
11   If you, for example, said you weighed 220 pounds
12   and you, in fact, weighed 250 pounds, somebody
13   might -- that might be considered within sort of
14   the realm of -- of acceptable false information.
15                 Again, there are other types of --
16   there are other circumstances in which false
17   information may be presented to a different sort
18   of Web site where the presentation of false
19   information may be very significant, for example,
20   employment or banking or financial records in
21   which accuracy is more important.
22                 And there are, I think, a wide range
23   of Web sites out there, and I was just giving you
24   an example of a couple of Web sites where there
25   seemed to be more -- both a tolerance by the


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 19 of 62

                                                                         Page 49
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   company up until now and the public for a certain
 3   amount of false information.
 4         Q.       So taking the example of the type of
 5   lie that someone might make on a dating Web site,
 6   is it the Department of Justice's position that
 7   that is relatively harmless, even though other
 8   users of the dating Web site might be aggrieved by
 9   those violations of terms of service?
10                  MR. SCHWEI:    Objection: vague;
11         hypothetical; and outside the areas of
12         inquiry.
13   BY MS. BHANDARI:
14         Q.       I'll rephrase the question.
15                  When you're giving your example of the
16   type of lie that someone might commonly engage in
17   on a dating Web site, are there potential harms to
18   other users of the Web site who interact with the
19   lying user?
20                  MR. SCHWEI:    Objection --
21                  THE WITNESS:     Yes --
22                  MR. SCHWEI:    -- hypothetical.
23   BY MS. BHANDARI:
24         Q.       You can answer the question.
25         A.       -- yes, there are potential harms to


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 20 of 62

                                                                         Page 50
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2   someone who is interacting with the -- with the
 3   user.    Those can range from relatively minor:
 4   They are upset with the Web site, that -- that the
 5   Web site is not presenting accurate profiles of
 6   individuals, or they may decide not to use that
 7   Web site anymore.
 8                    It can go all the way over into fairly
 9   serious conduct in which somebody believes they're
10   meeting with a person with one name and they're,
11   in fact, meeting with someone else.           And if there
12   is, for example, stalking behavior that results
13   from that, it may make it harder for the person to
14   identify the person that is now stalking them,
15   having met them through the Web site.
16                    So there's going to be, even within a
17   dating Web site, a range of conduct and a range of
18   dangers from the presentation of false
19   information.
20           Q.       And how would the Department of
21   Justice go about evaluating whether the range of
22   harm falls on the side of relatively trivial
23   violations of a Web site terms of service versus
24   not?
25                    MR. SCHWEI:   Objection.     That's


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 21 of 62

                                                                         Page 64
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   restriction to report, say, illegal conduct by
 3   their employer, how would the Department of
 4   Justice weigh the reputational harm in deciding
 5   whether that is something worth prosecuting?
 6                  MR. SCHWEI:    Objection.      That's
 7         asking how the Department would weigh
 8         something in its decision about whether
 9         to bring charges, which is deliberative.
10                  So I would instruct the witness not
11         to answer.
12   BY MS. BHANDARI:
13         Q.       So one of the interests identified in
14   the Defendant's interrogatory responses is
15   preventing economic harm.
16                  That's on Page 3 of Exhibit 3.
17         A.       Okay.   I see that, yes.
18         Q.       Is that correct?
19         A.       Yes.
20         Q.       And another interest is on Page 4,
21   Paragraph 5, Protecting the integrity of data,
22   Web sites and platforms, which says, Fake accounts
23   dilute the integrity of a Web site, which, as
24   mentioned above, can result in economic harm to
25   the Web site owner.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 22 of 62

                                                                         Page 65
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  Is that correct?
 3         A.       That's correct.
 4         Q.       So I want to ask, If someone violates
 5   a Web site's terms of service and does so in a way
 6   that harms the reputation of the Web site, how is
 7   that harm weighed in the -- is that harm
 8   considered minimal by the Department of Justice or
 9   not minimal?
10                  MR. SCHWEI:    Again, objection:
11         asking how and to what extent the
12         Department weighs certain factors in
13         deciding whether to bring a prosecution
14         is deliberative.
15                  So I would instruct the witness not
16         to answer.
17   BY MS. BHANDARI:
18         Q.       So you -- you have mentioned that you
19   would weigh minimal harm and, you know, the
20   Department is not typically going to charge
21   harmless or trivial violations of terms of
22   service; is that correct?
23         A.       That is correct.
24         Q.       And my question is, Is reputational
25   harm from truthful information about a Web site --


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 23 of 62

                                                                         Page 91
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         we'll go back to asking you questions in
 3         your capacity as the designated witness
 4         under 30(b)(6).
 5                  THE WITNESS:     So you are going to
 6         (indicating) -- Rachel Goodman is going
 7         to begin by having me as a 30(b)(6)
 8         witness, is my understanding.           That's
 9         correct?
10                           -   -   -
11                  EXAMINATION (CONTINUED)
12                 BY COUNSEL FOR PLAINTIFFS
13                           -   -   -
14   BY MS. GOODMAN:
15         Q.       The same rules.        I'll be asking you
16   30(b)(6) questions unless I specifically clarify
17   at the beginning of the question or for a
18   section of the deposition that we're speaking in
19   your personal capacity.
20         A.       Thank you.
21         Q.       Good morning.        I'm Rachel Goodman,
22   picking up where my co-counsel left off and still
23   in your 30(b)(6) capacity.
24                  Mr. Lynch, which prosecutors within
25   district offices can initiate prosecutions under


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 24 of 62

                                                                         Page 92
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2   1030(a)(2)(C)?
 3                 MR. SCHWEI:     Objection: vague as to
 4         "district offices."        I assume you mean
 5         U.S. attorneys' offices.
 6                 MS. GOODMAN:      Apologies.     Yes.
 7                 In some documents, they're used
 8         interchangeably, but, yes.
 9                 MR. SCHWEI:     I also object, along
10         the lines of the interrogatory, about the
11         distinction between actually initiating
12         charges to the -- whether a prosecutor by
13         themselves can do that or whether that
14         requires a grand jury, or something along
15         those lines.
16                 MS. GOODMAN:      I'll apologize at the
17         beginning for my lack of familiarity with
18         the Federal criminal prosecutorial
19         terminology.
20                 So would you mind phrasing that
21         question for me in the way that you think
22         it is appropriately phrased?
23                 MR. SCHWEI:     I guess I don't recall
24         the exact question, but -- so the point
25         is, a prosecutor, him or herself, does


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 25 of 62

                                                                         Page 93
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2           not issue an indictment.
 3                    MS. GOODMAN:    I'm using the phrase
 4           "initiate prosecution" to mean
 5           information, complaint, however you
 6           initiate a prosecution.
 7                    I'm happy to use a different term
 8           if that's more clear.
 9                    MR. SCHWEI:    I defer to --
10                    THE WITNESS:    I believe that I can
11           answer the question, and I will try to do
12           so as completely as I can.
13   BY MS. GOODMAN:
14           Q.       Great.
15           A.       There's a term of art, "indictment,"
16   that requires presentation for felony to a grand
17   jury?    So when I say "indictment," I mean a
18   prosecutor has gone to a grand jury and has -- and
19   has presented that, and the grand jury has -- will
20   have had to -- in order to present a true bill,
21   to -- to vote by a majority to -- to indict.
22                    There's also a term of art called an
23   "information" that can be -- that can be used
24   without a grand jury under the Constitution, it
25   can't support charges unless the -- the right to


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 26 of 62

                                                                         Page 94
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2   be indicted has been waived by the Defendant, but
 3   that is sometimes done in plea agreement cases.
 4   So somebody may be charged by information and then
 5   immediately plead guilty.
 6                    An information might also be used
 7   as a -- temporarily to charge someone or to charge
 8   somebody with a misdemeanor, something that there
 9   is no constitutional right to a -- to a grand
10   jury.
11                    There's also a complaint which is
12   issued by a judge or a -- a Federal district judge
13   or a magistrate judge, typically in the Federal
14   system, which is based upon sworn testimony of an
15   officer, and that can charge somebody with a
16   felony, but it is not a document upon which you
17   are required -- that a defendant would be required
18   to go to trial.
19                    So those are the three general
20   categories.       There are small -- there are small
21   exceptions and -- and -- in those.          So I -- I --
22   I'd refer you to Federal -- the -- but I am trying
23   to just be as clear as possible in these things.
24           Q.       So can we agree that if I use the
25   phrase "initiate prosecution" --


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 27 of 62

                                                                         Page 95
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       I -- yeah, if you mean "initiate
 3   prosecution," I will take it to mean the people in
 4   the Department of Justice who can go to a grand
 5   jury and present a prosecute -- a -- present a
 6   document that would be the basis for a felony -- a
 7   felony prosecution.      And when I'm saying other
 8   than that, I will try to be as clear as possible.
 9         Q.       Okay.   I'd like to find a term that
10   means to -- to be the prosecutor involved in any
11   of those three processes that you just named.
12                  So I intended to use --
13         A.       That would be "charge" -- we can use,
14   probably, the term "charge" in that case --
15         Q.       Okay.   Great.
16         A.       -- and understanding that in some
17   cases, the prosecutor can't initiate it on their
18   own; they must go to a grand jury or to a judge
19   to -- to get those charges.         So we'll talk about
20   charges in -- in that case.
21         Q.       Understood.      Okay.
22         A.       Charges are brought under the
23   authority of Department of Justice officials.             The
24   primary -- the primary Federal prosecution entity
25   in each of the 94 districts of the United States


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 28 of 62

                                                                         Page 96
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   is the United States Attorney.         That's a
 3   presidentially appointed, generally, position, and
 4   that person has overall authority to -- to bring
 5   prosecutions within a given district.
 6                  Charging authority also resides
 7   ultimately with the Assistant Attorney General of
 8   the Criminal Division, the Assistant Attorney
 9   General of the National Security Division for
10   criminal cases within their jurisdiction.
11                  Other parts -- and this is a smaller
12   set, but other divisions have certain relatively
13   circumscribed charging authority.          Tax division,
14   for example, can prosecute tax offenses;
15   environmental can prosecute environmental
16   offenses; Civil Division has some consumer
17   protection offenses.       So the Assistant Attorney
18   General for those entities could bring Federal
19   charges.
20                  They typically do not, as I think was
21   stated in our interrogatory, bring -- the major
22   charging authorities under the Computer Fraud and
23   Abuse Act are United States Attorneys' offices,
24   the Criminal Division and the National Security
25   Division.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 29 of 62

                                                                         Page 97
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         Q.       And what is the role of the CHIP
 3   coordinator in that process -- in a U.S.
 4   Attorney's office?
 5         A.       In a U.S. Attorney's office, the CHIP
 6   coordinator is an individual who has been
 7   designated by their office to be a specialist in
 8   the prosecution of computer hacking or charges
 9   under the Computer Fraud and Abuse Act and related
10   charges in electronic evidence and intellectual
11   property offenses.      There may be more than one
12   CHIP in a district; a big district may have
13   several.
14                  In a small district, it may not
15   be -- the person may not be exclusively a CHIP;
16   they may be a CHIP and also maybe handle child
17   exploitation prosecutions.        So it's not -- it's
18   not necessarily exclusive.        But that person is
19   subject to the authority of the United States
20   Attorney in the district.        That person can -- can
21   assist in bringing the prosecute -- or bringing
22   charges.     Ultimately, they're responsible to their
23   U.S. Attorney, and the -- and the sort of power
24   flows from -- or -- is delegated from -- from
25   that, and the CHIP has that role.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 30 of 62

                                                                         Page 98
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  So it's both an advisory role and,
 3   also, it's more likely that, but by no means a
 4   requirement, that the CHIP is going to be involved
 5   in computer hacking or prosecutions or Computer
 6   Fraud and Abuse Act prosecutions.
 7         Q.       And is the CHIP program run or
 8   coordinated through CCIPS in some way?
 9         A.       CCIPS helps to administer the program.
10   The program technically is a program of the --
11   technically is a program of the Executive Office
12   of U.S. Attorneys, which is sort of a -- sort of,
13   umbrella organization for you -- for
14   U.S. Attorneys offices, but CCIPS provides
15   information to the CHIPs; we train them on a
16   yearly basis, and we provide advice and guidance
17   to them on a regular basis.
18                  So CCIPS has a regular contact with
19   the -- with the CHIP network through various
20   means, including training.
21         Q.       And within -- within main Justice, you
22   mentioned CCIPS and the National Security Division
23   as the primary entities that would bring CFAA
24   prosecutions?
25         A.       Criminal Division -- I mentioned


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 31 of 62

                                                                         Page 99
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   Criminal Division and -- of which CCIPS is a
 3   component part -- and the National Security
 4   Division as the sort of two main Justice entities
 5   that would be most likely to bring CFAA charges.
 6   And within the Criminal Division, CCIPS would be
 7   the most likely to bring and handle charges under
 8   the CFAA, but there have been charges brought by
 9   other parts of the Criminal Division, sometimes in
10   partnership with us.
11                   Sometimes, you know, it may be an
12   incidental charge to -- it may be a fraud, and,
13   you know, they -- and the fraud section may have
14   the overall case and may have a Computer Fraud and
15   Abuse Act violation as part of that, or Organized
16   Crime and Gangs may have an organized crime case
17   that has a Computer Fraud and Abuse Act component.
18                   So, again, we are the most likely
19   place for that, but we're not the absolute
20   exclusive place for prosecutions under the
21   Computer Fraud and Abuse Act -- for initiating
22   prosecutions under the Computer Fraud and Abuse
23   Act.
24          Q.       And in a case like you described where
25   the Fraud section or another section had primary


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 32 of 62

                                                                     Page 100
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   responsibility for prosecution involving the CFAA,
 3   is CCIPS brought in to consult on those
 4   prosecutions as a matter of policy?
 5         A.       Generally, under the intake and
 6   charging policy, CCIPS would be consulted under
 7   those -- should be consulted under those -- under
 8   that -- under that policy in the same way that we
 9   would be consulted under -- by a U.S. Attorney's
10   office in that case.       CCIPS would have a
11   consultation role in those -- in those cases.
12         Q.       Are you aware of any instances since
13   the charging policy went into effect where that
14   consultation with CCIPS has not occurred?
15         A.       I am.    There have been times when both
16   U.S. Attorneys' offices, and there may have been a
17   time -- I don't recall specifically -- with a
18   Criminal Division component where somebody was not
19   aware of the policy and did not specifically
20   consult with us.       But as -- it is a policy, and it
21   is something that we encourage and have made known
22   to the -- to the community and continue to -- to
23   make known to the community so that we get kind of
24   consulted on -- on these -- as a regular matter.
25         Q.       Let's turn to that charging policy,


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 33 of 62

                                                                     Page 109
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         foreclose -- it does not foreclose, by
 3         its terms, prosecutions.         It simply
 4         states a factor that should be considered
 5         in the -- in the determination.           There is
 6         no strict rule about it.
 7   BY MS. GOODMAN:
 8         Q.       Okay.   I'll direct your attention to
 9   Page -- I'm going to direct your attention to
10   language on Page 5, but I'll flip back to Page 4
11   to read the caption there of that section, which
12   is Exceeding Authorized Access.          And then at the
13   top of Page 5, the last sentence of that Exceeding
14   Authorized Access section, On the other hand, if
15   the defendant exceeded authorized access solely by
16   violating an access restriction contained in a
17   contractual agreement or term of service with an
18   Internet service provider or Web site, Federal
19   prosecution may not be warranted.
20                  How do you interpret -- did I read
21   that correctly?
22         A.       You did.
23         Q.       How do you interpret "may not be
24   warranted" there?
25                  MR. SCHWEI:    Same objections as to


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 34 of 62

                                                                     Page 110
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         the earlier question.
 3   BY MS. GOODMAN:
 4         Q.       You can answer.
 5         A.       I interpret it similarly to the
 6   private -- the prior provision, that it is a -- it
 7   is a statement of factors that should be weighed,
 8   but it is not binding for closing prosecution
 9   in -- in those cases.        It's -- it's simply a
10   statement of how that factor should be typically
11   weighted.
12         Q.       And, again, does it foreclose a
13   prosecution on that basis?
14         A.       It does not --
15                  MR. SCHWEI:     Same -- same
16         objections.
17                  THE WITNESS:     Sorry.
18   BY MS. GOODMAN:
19         Q.       You can answer.
20         A.       -- it does not foreclose -- it does
21   not, by its terms, foreclose a prosecution.
22         Q.       Does it indicate that the Department
23   of Justice interprets 1030(a)(2)(C) to prohibit
24   violations of access restrictions contained in
25   contractual agreements with ISPs or Web sites?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 35 of 62

                                                                     Page 111
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  MR. SCHWEI:    Can you restate that
 3         question or reread it?
 4   BY MS. GOODMAN:
 5         Q.       Does it indicate that the Department
 6   of Justice interprets 1030(a)(2)(C) to prohibit
 7   violations of access restrictions contained in
 8   contractual agreements with ISPs or Web sites?
 9                  MR. SCHWEI:    Objection to the form;
10         and vague as to -- as to what the word
11         "prohibit" in that question means; and,
12         if I understand it, I think it's calling
13         for a legal conclusion about when
14         1030(a)(2)(C) is or is not violated.
15                  MS. GOODMAN:     I'm asking whether
16         the Department of Justice considers
17         violating an access restriction contained
18         in a contractual agreement or term of
19         service with an Internet service provider
20         or Web site to potentially be one of the
21         elements of a 1030(a)(2)(C) violation.
22                  MR. SCHWEI:    So objection that it's
23         calling for a legal conclusion; and
24         the -- it doesn't accurately reflect all
25         of the elements of 1030(a)(2)(C).


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 36 of 62

                                                                     Page 112
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  But I think you can otherwise
 3         answer subject to those objections.
 4                  THE WITNESS:     My understanding of
 5         this is that it indicates that violating
 6         an access restriction could potentially
 7         be a -- a -- a basis of a -- a
 8         1030(a)(2)(C) charge, but it puts -- it
 9         gives guidance to prosecutors on the
10         weight that should be given to that kind
11         of prosecution.
12   BY MS. GOODMAN:
13         Q.       Okay.    Is there any other Department
14   of Justice document that alters or amends this
15   charging policy memorandum?
16                  MR. SCHWEI:    So -- sorry.
17                  Go ahead.
18                  THE WITNESS:     I'm aware of nothing
19         that specifically amends this document by
20         its terms.       There are other charging
21         policies that are more general, and there
22         are some specific in -- charging policies
23         that are contained in the United States
24         Attorneys' Manual, now referred to as the
25         Justice Manual, that may read on this,


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 37 of 62

                                                                     Page 113
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         but there is -- there is no superseding
 3         document that relates to this particular
 4         memorandum.      But all of those policies
 5         must be considered before bringing --
 6         bringing that charge.
 7   BY MS. GOODMAN:
 8         Q.       With that understanding, does this
 9   memorandum represent DOJ's current policy for
10   charging CFAA violations?
11         A.       Yes.
12         Q.       Does -- does the Attorney General have
13   the authority to withdraw or amend the memorandum?
14                  MR. SCHWEI:    Objection: outside the
15         areas of inquiry; calls for a legal
16         conclusion.
17                  But you can answer.
18                  THE WITNESS:     My understanding is,
19         it is an Attorney General policy that
20         remains in effect until rescinded.            A
21         future Attorney General could choose to
22         rescind it.      To my knowledge, that has
23         not happened.
24   BY MS. GOODMAN:
25         Q.       I want to draw your attention to the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 38 of 62

                                                                     Page 120
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2            charging consultation.        Because at that
 3            point, in order to get a plea agreement,
 4            there have to be charges brought in some
 5            way against the -- the person.
 6                     So that would be -- I would just
 7            answer that -- I -- that would be a point
 8            at which I would expect a consultation,
 9            but I would believe it would be a
10            Section 3 consultation rather than a
11            Section 2 consultation.
12   BY MS. GOODMAN:
13            Q.       That's helpful.     And we'll talk about
14   the charging consultation with CCIPS in a moment.
15                     Just to clarify what you just said,
16   generally, before any proposed plea agreement,
17   the -- the charging consultation with CCIPS would
18   occur?
19            A.       As a general matter, that is my
20   understanding.
21            Q.       Okay.   Okay.
22                     Does CCIPS obtain information from the
23   CHIP coordinators about each investigation or
24   investigative consulting?
25                     MR. SCHWEI:     Objection: vague as to


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 39 of 62

                                                                     Page 121
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2            timing; it --
 3                     MS. GOODMAN:    I can rephrase on
 4            that issue.
 5                     MR. SCHWEI:    Yeah.
 6   BY MS. GOODMAN:
 7            Q.       Do the district CHIP coordinators, at
 8   any point in time, report up the investigations or
 9   investigative consultations concerning the CFAA to
10   CCIPS?
11                     MR. SCHWEI:    Sorry.
12                     You can answer as sort of a general
13            matter without revealing anything about
14            the substance of CCIPS's internal
15            consultations.
16                     THE WITNESS:    The -- there is no
17            requirement that CCIPS be told about
18            investigative consultations.       That is
19            handled at the district level.
20                     The substance of the investigative
21            consultations is a potential, in some
22            cases, area of discussion when we get to
23            the charging consultation, because it
24            helps us -- it helps understand the path
25            the investigation took.


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 40 of 62

                                                                     Page 122
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  But, again, there's no requirement,
 3         and I could not say that the substance or
 4         the fact of investigative consultations
 5         along the lines are uniformly reported to
 6         CCIPS, even at the charging consultation
 7         stage.
 8                  So . . .
 9   BY MS. GOODMAN:
10         Q.       So investigations in the
11   U.S. Attorneys' offices that do not get as far as
12   requiring a charging consultation would not
13   necessarily be reported to CCIPS?
14                  MR. SCHWEI:    Objection: calls for
15         speculation.
16                  THE WITNESS:     Could you -- I'm
17         sorry.     Could you repeat the question?
18   BY MS. GOODMAN:
19         Q.       Sure.
20                  So investigations begun in the
21   U.S. Attorneys' offices that don't progress as far
22   as the point that they would require a charging
23   consultation would not necessarily be brought to
24   CCIPS's attention?
25                  MR. SCHWEI:    So calls for


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 41 of 62

                                                                     Page 123
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2            speculation; and outside the areas of
 3            inquiry.     But . . .
 4                     THE WITNESS:    Not necessarily.
 5            That's correct.
 6   BY MS. GOODMAN:
 7            Q.       So let's move on to the charging
 8   consultation described under Section 3 on Page 6
 9   there.        I'll introduce the exhibit that gives a
10   bit more detail about what the charging
11   consultation consists of in a moment.
12                     And you began to address my question a
13   moment ago, but at what point in an investigation
14   is a charging consultation required?
15            A.       Going to the -- to the language, it
16   says, With respect to charging decisions, this
17   would happen -- as we discussed at the beginning
18   of the discussion about what a charging document
19   was, it would happen -- the expectation would
20   happen before one of those charging documents was
21   prepared and filed.
22            Q.       I think you answered this question
23   before, but let me just clarify.
24                     A charging consultation would occur
25   before the Department of Justice proposed a plea


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 42 of 62

                                                                     Page 124
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   agreement?
 3         A.       The expectation is, yes,
 4   that that -- that that would be something that
 5   would happen before -- before a plea agreement,
 6   because a plea agreement, by its nature, requires
 7   a charge and then an agreement to plead guilty to
 8   that charge.
 9         Q.       Are you aware of instances in which
10   the required charging consultation has not
11   happened by that point?
12         A.       I am not aware of -- I am aware of the
13   circumstances in which -- the policy where we
14   found that the policy did not -- was not followed
15   in a particular case, and they may come to us
16   postdoc or, you know, we may find out about it in
17   the newspaper, and -- and that might be the way
18   that we do an inquiry about it.
19                  You know -- as I stated before, we try
20   to emphasize the policy to CHIPs.          It is not --
21   and I think CHIPs uniformly follow it, and they're
22   aware of it, but there may be people who are
23   outside that community who may just not be aware
24   that this policy exists and err by not -- by not
25   consulting beforehand.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 43 of 62

                                                                     Page 125
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  So I am aware of circumstances.          We
 3   try to minimize them, but they have occurred, yes.
 4                  MS. GOODMAN:       I'm going to
 5         introduce another exhibit here.            This
 6         would be Exhibit 8.
 7                             -   -    -
 8                  (Deposition Exhibit Number 8,
 9                   Procedures for CCIPS Consultations
10                   Regarding Charges under the
11                   Computer Fraud and Abuse Act,
12                   Revised November 2016, Bates
13                   stamped DOJ-00007 through
14                   DOJ-00009, marked for
15                   identification, as of this date.)
16                             -   -    -
17   BY MS. GOODMAN:
18         Q.       Exhibit 8 is entitled Procedures for
19   CCIPS Consultations Regarding Charges under the
20   Computer Fraud and Abuse Act, Revised:
21   November 2016.
22                  Did I read that correctly?
23         A.       You did.
24         Q.       Are you familiar with this document?
25         A.       I am.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 44 of 62

                                                                     Page 126
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         Q.       Did you review it in preparation for
 3   this deposition?
 4         A.       I did.
 5         Q.       Is this a document that was generated
 6   within CCIPS?
 7         A.       Yes.
 8         Q.       The document says that it was revised
 9   in November of 2016.
10                  Was there a prior version in effect
11   from the inception of the 2014 charging policy?
12                  MR. SCHWEI:    Objection: compound;
13         vague as to time.
14                  MS. GOODMAN:     Sure.
15   BY MS. GOODMAN:
16         Q.       Was there a prior version that is
17   superseded in November of 2016?
18         A.       My understanding is yes.
19         Q.       Was there a prior version promulgated
20   at the time that the September 2014
21   Attorney General's memorandum was promulgated?
22         A.       I don't know that it was exactly the
23   same -- the same time, but it was shortly
24   thereafter so that we would have an organized
25   process for doing these consultations that the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 45 of 62

                                                                     Page 127
 1               30(b)(6) -- JOHN T. LYNCH, JR.
 2   CHIPs would be aware of, but sitting here right
 3   now, I don't remember exactly when -- when it came
 4   out.
 5          Q.       But, generally, CCIPS attempted to
 6   systematize those requirements through a policy,
 7   something like this, beginning --
 8          A.       Through an internal policy, yes.
 9          Q.       Which aspects of the policy were
10   revised in 2016?
11                   I can start with a more specific
12   question, if that was overwhelming.
13                   Was the recordkeeping requirement
14   described at the end of the policy -- it doesn't
15   have page numbers, but that's DOJ-9 -- was there
16   some version of the recordkeeping policy in effect
17   prior to November 2016?
18                   MR. SCHWEI:    So objection as
19          outside the area of inquiry; lack of
20          foundation.
21                   You can answer.
22                   THE WITNESS:    My recollection is
23          that there was a -- a recordkeeping
24          aspect to the prior version.         This is
25          much more specific, once we had a little


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 46 of 62

                                                                     Page 128
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         bit more experience with it, to make sure
 3         that we were capturing as much as we
 4         could of the consultations so that we
 5         would have -- so that we would have an
 6         understanding of what we had said and
 7         what we had consulted on and that
 8         would -- that that would assist us
 9         in -- in our consultations going forward.
10   BY MS. GOODMAN:
11         Q.       On Page 1 of Exhibit 8, in the first
12   paragraph, describes the Attorney General's
13   memorandum and consultation requirement and says
14   that the consultation should occur, quote, Before
15   seeking charges for any violation of 18 U.S.C.
16   1030 (whether by complaint, information or
17   indictment), the prosecutor should contact CCIPS,
18   as described below.
19                  Did I read that correctly?
20         A.       You did.
21         Q.       So according to this language, the
22   consultation should occur before there would be a
23   proposed plea agreement asking Defendants to admit
24   to violations of 1030(a)(2)(C)?
25         A.       By implication, yes, because the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 47 of 62

                                                                     Page 129
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2   charging document would be the trigger, and the
 3   charging document would have to be filed as -- as
 4   part of the plea agreement package.
 5            Q.       On the second page of that document --
 6   that's DOJ-8, for clarity -- there is -- I'm
 7   sorry.
 8                     I'm actually on Page 3 -- apologies --
 9   DOJ-9.        There's a section on response time, and
10   describes the obligations to -- or the procedures
11   for responding to the prosecutor.
12                     Generally speaking, what does the
13   content of the CCIPS's response look like?
14                     MR. SCHWEI:   Objection.    To the
15            extent it's asking for substance, that's
16            privileged.
17                     So I would instruct the witness not
18            to answer anything about the substance of
19            CCIPS's consultation responses.
20   BY MS. GOODMAN:
21            Q.       I'm not asking about the substance.
22   I'm asking about -- you know, the 30(b)(6) topic
23   is about the role of CCIPS in charging practices,
24   and I'm asking generally, you know, what is it
25   that CCIPS is providing back when they're


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 48 of 62

                                                                     Page 130
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   consulted.
 3         A.       The form can be different forms: it
 4   can be telephone conversation; it might be an
 5   e-mail response relating to -- again, without
 6   going into the substance, but it is essentially
 7   advice regarding the -- the charge.           And it -- and
 8   it doesn't take a, necessarily, specific form.
 9   That may depend upon the urgency of the -- the
10   urgency of the request, the status of the case,
11   the difficulty of the -- the difficulty of the
12   1030 analysis that might be implicated.
13         Q.       Is part of the content and evaluation
14   of the extent to which the potential charges
15   comply with the policy set forth in the
16   Attorney General's memorandum?
17                  MR. SCHWEI:    You can answer.
18                  THE WITNESS:     Okay.
19                  The general -- as the -- as the --
20         going back to Exhibit 7, states that
21         the -- those are the -- and we're on
22         Page, I think, 6.       It states that The
23         consultation should be substantive in
24         nature.     It is meant to both assist the
25         prosecutor and promote consistency in the


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 49 of 62

                                                                     Page 131
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         Department of a quickly -- in a quickly
 3         evolving area of practice.
 4                  And it does state that The depth of
 5         the consultation and degree of
 6         information required will vary according
 7         to the particular facts of the matter.
 8                  And that is, in sum and substance,
 9         the -- the nature of the -- of the
10         consultation that we do.         It is
11         substantive.      I can't go into the
12         substance of particular matters, but it
13         is intended to be not merely a check as
14         to form but as -- also as to whether
15         it -- it is compliant with policy, with
16         prior prosecutions and -- and the policy
17         of the Attorney General and to provide
18         advice on that point.
19   BY MS. GOODMAN:
20         Q.       Are the U.S. Attorneys' offices bound
21   to follow the advice of CCIPS?
22         A.       They are not.
23         Q.       So moving down that page in DOJ-9 to
24   the recordkeeping requirement section that we
25   discussed briefly earlier.


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 50 of 62

                                                                     Page 132
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  Do the recordkeeping requirements here
 3   give CCIPS a comprehensive record of CFAA charges
 4   brought throughout DOJ?
 5                  MR. SCHWEI:    Objection: outside the
 6         areas of inquiry; and lack of foundation.
 7   BY MS. GOODMAN:
 8         Q.       You can answer.
 9         A.       Okay.
10                  I guess I would not be able to say
11   that it is a comprehensive record because I am
12   not -- I'm aware that it is not -- as I testified
13   previously in this deposition, that I'm aware of
14   instances where consultations didn't occur; there
15   may be, also, charges where I haven't found out
16   yet that a consultation hadn't occurred.
17                  So I wouldn't be able to say that this
18   is a comprehensive in the sense of every single
19   consultation that has taken place, but I think it
20   is a reasonable record of the consultations that
21   we have undertaken.
22         Q.       Would you say that since 2014, when
23   the memorandum and CCIPS's recordkeeping
24   requirements went into effect, you've had a much
25   more comprehensive or closer-to-comprehensive


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 51 of 62

                                                                     Page 133
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   record than you did prior to the implementation of
 3   those guidelines?
 4                  MR. SCHWEI:     Objection: outside the
 5         areas of inquiry; calls for speculation;
 6         lack of foundation.
 7   BY MS. GOODMAN:
 8         Q.       I'll ask you to answer in your
 9   personal capacity.
10                  MR. SCHWEI:     So same objections.
11                  But go ahead.
12                  THE WITNESS:     Prior to 2014, we
13         were often consulted on these matters,
14         and so we had a pretty good understanding
15         of what was happening before 2014, post
16         2014, because there was a procedure in
17         place.
18                  I guess my personal experience has
19         been there has been -- that I'm -- it's
20         probably better and closer to
21         comprehensive, but I don't think either
22         were night and day.        I think that they
23         were -- we were consulted voluntarily on
24         a lot of things before 2014, and post
25         2014, we should be consulted on


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 52 of 62

                                                                     Page 134
 1            30(b)(6) -- JOHN T. LYNCH, JR.
 2         everything; but as I've said, I'm aware
 3         of situations in which we haven't been
 4         consulted.
 5                  MS. GOODMAN:       I'm about to
 6         introduce another exhibit.          I just want
 7         to back up for a second and say, it's
 8         noon; my guess is that I have about
 9         another hour; and there may be a little
10         bit of cleanup at the end.
11                  I think our preference would be to
12         push through.
13                  Is that okay with everyone
14         timing-wise, lunch-wise?
15                  THE WITNESS:       That is -- that is
16         okay.     I want more water, though.
17                  MS. GOODMAN:       Should we take a
18         break?
19                  MR. SCHWEI:       Let's take a five-,
20         10-minute break.
21                           -    -    -
22                  (Whereupon, a recess was taken from
23                   11:53 a.m. to 12:01 p.m.)
24                           -    -    -
25                  MS. GOODMAN:       I'm going to mark


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 53 of 62

                                                                     Page 143
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         foreclose prosecutions based on
 3         violations of Web sites' terms of
 4         service, I think he can answer.           And I
 5         think he has already answered that.
 6                  If the question is about continuing
 7         conduct or similar conduct at issue to
 8         what happened in Drew, I think that's
 9         asking the Department to opine on the
10         likelihood, if any, of prosecution.
11                  So I would instruct him not to
12         answer that question.
13                  But if you want to ask does the AG
14         charging policy foreclose prosecutions of
15         violations of Web sites' terms of
16         service, I think he can answer that and
17         has already answered that.
18   BY MS. GOODMAN:
19         Q.       Okay.   I'll ask you to answer the
20   question posed by Mr. Schwei.
21                  And just to repeat:       Does the
22   Attorney General's charging policy foreclose
23   prosecutions involving violations of Web sites'
24   terms of service?
25         A.       To the best of my knowledge, no, it


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 54 of 62

                                                                     Page 144
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   does not absolutely foreclose them.
 3         Q.       Okay.
 4                  MS. GOODMAN:       Let's move on, and
 5         I'll introduce Exhibit 11.          And it is the
 6         Court's decision on the motion to dismiss
 7         in this case.
 8                            -    -    -
 9                  (Deposition Exhibit Number 11,
10                   Memorandum Opinion, marked for
11                   identification, as of this date.)
12                            -    -    -
13   BY MS. GOODMAN:
14         Q.       So Exhibit 11 is a memorandum opinion
15   issued in the matter of Sandvig versus Sessions on
16   March 30th, 2018, and I'd like to draw your
17   attention to Page 21 of that opinion.
18                  The very last sentence on Page 21, The
19   Government also does not know whether prosecutors
20   may have employed the access provision to obtain
21   plea agreements in which Defendants admitted to
22   harmless terms of service violations.
23                  And then the opinion cites to the
24   transcript of the motion hearing.
25                  Did I read that correctly?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 55 of 62

                                                                     Page 145
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       You have read that correctly.
 3         Q.       Is that statement correct?
 4                  MR. SCHWEI:    I'm going to object.
 5         This is outside the areas of inquiry.             It
 6         is a statement in a document that the
 7         witness has not reviewed; it's a
 8         statement from a judicial opinion that
 9         characterizes what occurred in a court
10         proceeding; and it mis -- the question
11         mischaracterizes the meaning of what was
12         said in this judicial opinion at that
13         time.
14                  And so the question is outside the
15         area of inquiry, and there's also a lack
16         of foundation about this witness's
17         ability to answer what the Court meant in
18         that -- in that sentence.
19                  MS. GOODMAN:     I can rephrase the
20         question.
21   BY MS. GOODMAN:
22         Q.       Does the Government know whether
23   prosecutors may have employed the access provision
24   to obtain plea agreements in which Defendants
25   admitted to harmless terms of service violations?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 56 of 62

                                                                     Page 146
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2                    MR. SCHWEI:   Objection to form
 3           based on "may have."       And objection to --
 4           yeah, objection: form, based on "may
 5           have."
 6   BY MS. GOODMAN:
 7           Q.       Does the Government know whether
 8   prosecutors have employed the access provision to
 9   obtain plea agreements in which Defendants
10   admitted to harmless terms of service violations?
11                    MR. SCHWEI:   Objection to vague.
12           Objection: vague as to timing; and lack
13           of foundation.
14   BY MS. GOODMAN:
15           Q.       You can answer.
16           A.       For the reasons I stated before, I'm
17   not 100 percent sure that every -- that I know of
18   every single consultation and plea agreement.             But
19   I am unaware of prosecuting -- or prosecutors
20   employing the access provision to obtain plea
21   agreements for harmless terms of service
22   agreements.
23                    That's the extent that I can answer
24   that.
25           Q.       When you say for the reasons you


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 57 of 62

                                                                     Page 149
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2                  THE WITNESS:     I -- speaking as a
 3         representative of the Department of
 4         Justice, I believe this is still true
 5         today.
 6   BY MS. GOODMAN:
 7         Q.       And does the phrase "Federal criminal
 8   prosecution" in that sentence I just read refer
 9   exclusively to filed charges, or does it include
10   instances in which plea agreements may have been
11   obtained before the filing of charges?
12                  MR. SCHWEI:    Objection: vague,
13         because I think "charges" encompasses
14         plea agreements.
15                  But the witness can explain his
16         understanding.
17                  THE WITNESS:     If I can explain.
18   BY MS. GOODMAN:
19         Q.       Sure.
20         A.       A plea agreement would necessarily
21   require a charge.      And so in this sense, a Federal
22   criminal prosecution would include one which was
23   resolved immediately by plea agreement.
24                  So I -- I would say that would be
25   encompassed within the -- both charges that


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 58 of 62

                                                                     Page 150
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2   resulted in trial and charges that resulted in
 3   plea agreement would be comprehended by Federal
 4   criminal prosecution as I used it in the affidavit
 5   at this time.
 6            Q.       Okay.   And when you say "resembling
 7   the conduct described in the Complaint" there,
 8   what does that phrase refer to?
 9            A.       It refers to the first sentence of
10   Paragraph 9, where I said I reviewed the Complaint
11   in this -- in this case, and that sets forth the
12   description of the conduct.         I applied some level
13   of abstraction to that so it wasn't just the -- a
14   specific conduct by a specific person.           But -- so
15   I tried to -- I tried to -- to look at what
16   similar conduct would be look -- look like with
17   the particular factors being de minimis, as also
18   stated in that paragraph.
19                     And so "resembling the conduct" meant
20   that I wasn't limiting it to the exact specific
21   facts of the -- of the Plaintiffs' complaint, but
22   a somewhat broader -- somewhat broader range of
23   those.
24            Q.       And I'm trying to pin down a little
25   bit what you mean by "somewhat broader" means.


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 59 of 62

                                                                     Page 151
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2         A.       Okay.
 3         Q.       Were you thinking about the research
 4   methodologies that the Plaintiffs used or the fact
 5   that they're conducting academic or journalistic
 6   research with a certain purpose or some other
 7   definition?
 8         A.       When I was -- when I was contemplating
 9   this, I was looking at the academic purpose and
10   the amount of harm that was -- that -- that was
11   alleged, and those were the points, for example,
12   on what -- that I was contemplating at the time I
13   wrote -- I wrote this paragraph.
14         Q.       And with respect to "de minimis harm,"
15   you spoke with my co-counsel a little bit earlier
16   about this notion of harmless terms of service
17   violations.
18                  Are you -- do you understand
19   "de minimis harm" to have the same meaning here as
20   the Department used in its testimony and things
21   earlier when it discussed harmless violations?
22                  MR. SCHWEI:    Objection: outside the
23         areas of inquiry; calls for speculation;
24         and lack of foundation.
25                  THE WITNESS:     I can answer?


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 60 of 62

                                                                     Page 152
 1                30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. GOODMAN:
 3           Q.       You can answer.
 4           A.       I understand them to have roughly the
 5   same -- roughly the same meaning.          "Harmless" is a
 6   none.    "De minimis," here, is somewhat broader
 7   than none, but of the sort that -- of the sort
 8   that would be considered to be minimal, and so
 9   that -- that was the -- that was how I was
10   contemplating it.
11                    So I think that the terms have rough
12   congruence, but "de minimus" might be slightly
13   broader than "harmless."        But I think that they're
14   in the same area.
15           Q.       Okay.   And then moving on to the final
16   sentence of that paragraph, which says, I do not
17   expect the Department would bring a CFAA
18   prosecution based on such facts and de minimis
19   harm.
20                    Is that statement still true?
21           A.       It is true, yeah, it is -- my
22   expectation continues to be that, yes.
23           Q.       And while that statement is true, does
24   it foreclose the possibility that the Department
25   would bring such a prosecution?


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 61 of 62

                                                                     Page 153
 1                 30(b)(6) -- JOHN T. LYNCH, JR.
 2                     MR. SCHWEI:    Objection: vague.     I
 3            think you can -- I think it's outside the
 4            areas of inquiry, particularly because
 5            we're now talking about the meaning of
 6            his personal affidavit.
 7                     But I think you can answer the
 8            question.
 9                     THE WITNESS:    It expresses my
10            expectation.     I believe that expectation.
11            But it does not foreclose the
12            possibility, because I have no ability to
13            directly control that.
14   BY MS. GOODMAN:
15            Q.       And just to be clear, because your
16   counsel makes a good point, let's state that
17   explicitly.        I'm asking you now in your personal
18   capacity, Does that statement mean that you
19   believe that the Department of Justice absolutely
20   could not bring a prosecution based on these
21   facts?
22                     MR. SCHWEI:    Objection.
23                     MS. GOODMAN:    I confused the
24            negatives.
25                     Strike that.


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 1:16-cv-01368-JDB Document 48-4 Filed 03/07/19 Page 62 of 62

                                                                     Page 154
 1              30(b)(6) -- JOHN T. LYNCH, JR.
 2   BY MS. GOODMAN:
 3         Q.       Speaking in your personal capacity, do
 4   you believe that it is impossible for the
 5   Department to bring a CFAA prosecution based on
 6   such facts and de minimis harm?
 7         A.       No, I do not believe it's impossible.
 8                  I'm sorry.
 9         Q.       I think the remainder of my questions,
10   which are just a few, will be all in your personal
11   capacity now.
12         A.       Okay.
13         Q.       Does that statement -- the sentence we
14   were just discussing -- when you say that you do
15   not expect the Department would bring a
16   prosecution, does that statement include your
17   consideration of the fact that -- of the fact of
18   the Plaintiffs' motives in conducting their
19   research?
20                  MR. SCHWEI:    So I think the witness
21         can answer about what he considered.             I
22         don't think he can answer as to what the
23         Department or a prosecutor would
24         consider.
25


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
